DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 12/16/2021 and Applicant’s request for reconsideration of application 14/461711 filed 12/16/2021.
Claims 1, 12, 14, 16, 18-22, 26, 30, 37, 38, and 40-41 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Interpretation
availability scripts - define the relationships that read the rules from system tables [0051]. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1, 12, 14, 16, 18-22, 26, 30, 37, 38, and 40-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of insurance product model relationships without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures 

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claims 1 comprises inter alia the functions or steps of “maintain a centralized relationship rules data store, wherein a relationship rule in the centralized relationship rules data store comprises a specification of a relationship between a source insurance product model pattern and a target insurance product model pattern, wherein the relationship between the source insurance product model pattern to the target insurance product model pattern is specified based at least in part on a relationship type, wherein the source insurance product model pattern comprises at least one of a source coverage, a source term, and a source option, wherein the target insurance product model pattern comprises at least one of a target coverage, a target coverage term, and a target option, wherein the relationship rule is associated with an availability table and an availability script, and wherein relationship rules are added or edited and stored in the centralized relationship rules data store; cause a user interface 
detect an indication that a portion of the user interface associated with the source insurance product model pattern is to be updated, wherein the indication is triggered in response to detecting a user input with respect to a user interface element associated with the source insurance product model pattern;
based at least in part on the loaded information indicating which user interface elements in the user interface have dependency relationships, determine that the user interface element with respect to which the user input was detected has a dependency:
based at least in part on the determination that the user interface element with respect to which the user input was detected has a dependency, check the centralized relationship rules data store for a dependency relationship, wherein the relationship rule between the source insurance product model pattern and the target insurance product model pattern is identified in the centralized relationship rules data store based at least in part on the checking;
based at least in part on evaluating (1) the availability table associates with the relationship rule, (2) a relationship type specified for the identified relationship rule, and (3) the availability script associated with the relationship rule, determine that the target insurance product model pattern is available; 

in response to determining that the target insurance product model pattern is available, perform a re-evaluation of availability for a relationship rule in a different portion of the user interface that potentially affects the target insurance model pattern;
in response to determining a change in the centralized relationship rules data store, refresh the user interface to load information pertaining to the change; periodically check the centralized relationship rules data store for changes, wherein the user interface is subsequently refreshed to load the changes;”.

Claims 19 comprises inter alia the functions or steps of “maintaining a centralized relationship rules data store, wherein a relationship rule in the centralized relationship rules data store comprises a specification of a relationship between a source insurance product model pattern and a target insurance product model pattern, wherein the relationship between the source insurance product model pattern to the target insurance product model pattern is specified based at least in part on a relationship type, wherein the source insurance product model pattern comprises at least one of a source coverage, a source term, and a source option, wherein the target insurance product model pattern comprises at least one of a target coverage, a target coverage term, and a target option, wherein the relationship rule is associated with an availability table and an 
causing a user interface to be loaded, wherein loading of the user interface comprises
loading information indicating which user interface elements in the user interface have dependency relationships;
detecting an indication that a portion of the user interface associated with the source insurance product model pattern is to be updated, wherein the indication is triggered in response to detecting a user input with respect to a user interface element associated with the source insurance product model pattern;
based at least in part on the loaded information indicating which user interface elements in the user interface have dependency relationships, determining that the user interface element with respect to which the user input was detected has a dependency;
based at least in part on the determination that the user interface element with respect to which the user input was detected has a dependency, checking the centralized relationship rules data store for a dependency relationship, wherein the relationship rule between the source insurance product model pattern and the target insurance product model pattern is identified in the centralized relationship rules data store based at least in part on the checking; 
based at least in part on evaluating (1) the availability table associated with the relationship rule,  (2) a relationship type specified for the identified relationship 
 updating an affected portion of the user interface associated with the target insurance product model pattern least in part by refreshing a target element associated with the target insurance product model pattern and 
in response to determining that the target insurance product model pattern is available, performing a re-evaluation of availability for a relationship rule in a different portion of the user interface that potentially affects the target insurance model pattern;
in response to determining a change in the centralized relationship rules data store, refreshing the user interface to load information pertaining to the change; periodically check the centralized relationship rules data store for changes, wherein the user interface is subsequently refreshed to load the changes”.

Claims 20 comprises inter alia the functions or steps of “maintaining a centralized relationship rules data store, wherein a relationship rule in the
centralized relationship rules data store comprises a specification of a relationship between a source insurance product model pattern and a target insurance product model pattern, wherein the relationship between the source insurance product model pattern to the target insurance product model pattern is specified based at least in part on a relationship type, wherein the source insurance product model pattern comprises at least one of a source coverage, a source term, and a source option, wherein the target insurance product model 
causing a user interface to be loaded, wherein loading of the user interface comprises loading information indicating which user interface elements in the user interface have dependency relationships;
detecting an indication that a portion of the user interface associated with the source insurance product model pattern is to be updated, wherein the indication is triggered in response to detecting a user input with respect to a user interface element associated with the source insurance product model pattern;
based at least in part on the loaded information indicating which user interface elements in the user interface have dependency relationships, determining that the user interface element with respect to which the user input was detected has a dependency;
based at least in part on the determination that the user interface element with respect to which the user input was detected has a dependency, checking the centralized relationship rules data store for a dependency relationship, wherein the relationship rule between the source insurance product model pattern and the target insurance product model pattern is identified in the centralized relationship rules data store based at least in part on the checking; 

updating an affected portion of the user interface associated with the target insurance product model pattern is updated
at least in part by automatically refreshing a target element associated with the target insurance product model pattern;
in response to determining that the target insurance product model pattern is available, performing a re-evaluation of availability for a relationship rule in a different portion of the user interface that potentially affects the target insurance model pattern;
in response to determining a change in the centralized relationship rules data store, refreshing the user interface to load information pertaining to the change; periodically check the centralized relationship rules data store for changes, wherein the user interface is subsequently refreshed to load the changes;”. 

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. The claim limit of “cause a user interface to be loaded, wherein loading of the user interface comprises loading information including which user interface elements in the user interface have dependency relationships” is 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to various ways to cache as to merely apply caching to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification, metadata [¶26-33] programmed computer [¶202-211] availability scripts [0051] “Various ways to cache the re-evaluations may be used to efficiently minimize the performance and complexity impact” [0141] “For example, processor 1602 can also directly and very rapidly retrieve and store frequently needed data in a cache memory (not shown)” [0173]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.



Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments that amendments overcome the standing 35 USC § 101 rejection. The claim limit “in response to determining that the target insurance product model pattern is available, perform[ing] a re-evaluation of availability for a relationship rule in a different portion of the user interface that potentially affects the target insurance model pattern, and cach[ing] the re-evaluation” merely requires the evaluation of data and storage of the result. Further, “cache the re-evaluation wherein performing the caching comprises limiting checking of availability of relationship rules to those relationship rules that potentially affect the target insurance product model pattern determined to be available” involves the use of cache. However, the caching in the specification [00140][00203] is described at a high level of generality various ways to cache as to merely apply caching to the abstract idea. The specification is clear that “Various ways to cache the re-evaluations may be used to efficiently minimize the performance and complexity impact” [0141]. Further, the step of caching is optional “For example, processor 1602 can also directly and very rapidly retrieve and store frequently needed data in a cache memory (not shown)” [0173]. There is no improvement to a caching technique. The caching is described and claimed at a high level of generality as to merely be generally linked to the claimed invention. As such, the examiner maintains the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guyan (U.S. Patent No. 7617240) teaches claim 1: 1. A computer program product comprising a computer program embodied on a computer readable medium for handling tasks associated with the processing of an insurance related claim, the computer program comprising: a data component that stores, retrieves and manipulates data utilizing a plurality of functions; and a client component having a user interface for processing said insurance related claims and including: an adapter component that transmits and receives data to/from the data component, a business component that serves as a data cache and includes logic for manipulating the data, and a controller component adapted to handle events generated by a user utilizing the business component to cache data and the adapter component to ultimately persist data to a data repository, wherein the client component is adapted for: (i) allowing a user to define tasks, during the execution phase of the program that processes the tasks and rules, by way of the user interface of the client component, wherein said tasks are carried out by a claim handler to achieve a goal upon completion, (ii) allowing the user to define the rules, during the execution phase of the program that processes the tasks and the rules, by way of the user interface of the client component, wherein said rules dictate which said tasks to select based on predetermined events defined in said rules, (iii) receiving at least one event, (iv) automatically generating a task based on the received event in accordance with the rules and (v) outputting the task.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
03/23/2022